
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1511
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2009
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To amend the Torture Victims Relief Act of
		  1998 to authorize appropriations to provide assistance for domestic and foreign
		  programs and centers for the treatment of victims of torture, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Torture Victims Relief Reauthorization
			 Act of 2009.
		2.Authorization of
			 appropriations for domestic treatment centers for victims of
			 tortureSection 5(b)(1) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to
			 read as follows:
			
				(1)Authorization of
				appropriationsOf the amounts authorized to be appropriated for
				the Department of Health and Human Services for fiscal years 2010 and 2011,
				there are authorized to be appropriated to carry out subsection (a) $25,000,000
				for each of the fiscal years 2010 and
				2011.
				.
		3.Authorization of
			 appropriations for foreign treatment centers for victims of
			 tortureSection 4(b)(1) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to
			 read as follows:
			
				(1)Authorization of
				appropriationsOf the amounts authorized to be appropriated for
				fiscal years 2010 and 2011 pursuant to chapter 1 of part I of the Foreign
				Assistance Act of 1961, there are authorized to be appropriated to the
				President to carry out section 130 of such Act $12,000,000 for each of the
				fiscal years 2010 and
				2011.
				.
		4.Authorization of
			 appropriations for the United States contribution to the United Nations
			 voluntary fund for victims of tortureOf the amounts authorized to be appropriated
			 for fiscal years 2010 and 2011 pursuant to chapter 3 of part I of the Foreign
			 Assistance Act of 1961, there are authorized to be appropriated to the
			 President for a voluntary contribution to the United Nations Voluntary Fund for
			 Victims of Torture $12,000,000 for each of the fiscal years 2010 and
			 2011.
		
	
		
			Passed the House of
			 Representatives July 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
